Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-16-00016-CV

                                      Matias S. RUIZ,
                                        Appellant

                                             v.

                                   Susan Elizabeth RUIZ,
                                         Appellee

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 15-04-00198-CVW
                        Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of this appeal are taxed against the appellant.

       SIGNED December 28, 2016.


                                              _____________________________
                                              Jason Pulliam, Justice